MEMORANDUM OPINION
                                       No. 04-12-00620-CV

                      ROOSTER PRODUCTS INTERNATIONAL, INC.,
                                    Appellant

                                                v.

                                         Kirk BROWN,
                                            Appellee

                    From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2012-CI-13465
                      Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: November 7, 2012

DISMISSED

           The parties have filed a Joint Motion to Dismiss Appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                      PER CURIAM